SWANSTROM, Judge.
Pursuant to plea negotiations, Harvey Samuelson pled guilty to first degree burglary. He appealed from the judgment of conviction, challenging the indeterminate five-year sentence imposed. While the appeal was pending, Samuelson unsuccessfully sought a reduction of sentence under I.C.R. 35. The sole issue before us is whether the sentence imposed is excessive, representing an abuse of the district court’s discretion. We affirm.
Samuelson contends his sentence is excessive because it was primarily designed to punish him instead of being balanced by other objectives and concerns, including rehabilitation. He avers that the burglary was motivated by his alcohol and drug dependency; a condition that cannot be “cured” by excessive incarceration. However, we review the sentence in light of the offense and the character of the offender.
Samuelson committed the burglary in January, 1987, by forcing entry into an elderly widow’s home at night and taking antiques, coins, and memorabilia. I.C. §§ 18-1401 and 18-1402. Samuelson had several prior felony convictions and a criminal record that began when he was fifteen years old. Just prior to being sentenced for this burglary, Samuelson was sentenced by the United States District Court in Idaho to a three-year term for conspiracy to distribute methamphetamine. 21 U.S.C. §§ 841(a)(1), 846. The burglary sentence here will run concurrently with the federal court sentence.
Having reviewed the full record and having considered the sentence review criteria set forth in State v. Toohill, 103 Idaho 565, 650 P.2d 707 (Ct.App.1982), we conclude that the district court did not abuse its discretion. The judgment of conviction imposing the sentence is affirmed.
WALTERS, C.J., and BURNETT, J., concur.